     

:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.1 Page1of15

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MICHIGAN
SOUTHERN DIVISION

Case:3:20-cr-20305

UNITED STATES OF AMERICA Judge: Cleland, Robert H.
MJ: Whalen, R. Steven
Filed: 07-23-2020 At 01:47 PM

INDI USA V. SEALED MATTER (DA)
Vv.

D-1 OSMANY ANDRADES VALDES, VIO: 18 U.S.C. § 1347

 

 

18 U.S.C. § 2
Defendant. 18 U.S.C. § 1957
/ 18 U.S.C. § 982
INDICTMENT
THE GRAND JURY CHARGES:
GENERAL ALLEGATIONS
At all times relevant to this Indictment:
The Medicare Program
l. The Medicare program was a federal health care program providing

benefits to persons who were 65 or older or disabled. Medicare was administered by
the Centers for Medicare and Medicaid Services (“CMS”), a federal agency under
the United States Department of Health and Human Services. Individuals who

received benefits under Medicare were referred to as Medicare “beneficiaries.”

IS
  
  

:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.2 Page 2of15

2. Medicare was a “health care benefit program,” as defined by Title 18,
United States Code, Section 24(b), and a “Federal health care program,” as defined
by Title 42, United States Code, Section 1320a-7b(f).

3. Medicare covered different types of benefits and was separated into
different program “parts.” “Part A” of the Medicare program covered certain
eligible home health care costs for medical services provided by a home health
agency (“HHA”), also referred to as a “provider,” to persons who already qualified
for Medicare and who additionally required home health services because of an
illness or disability that caused them to be homebound.

4. National Government Services was the CMS intermediary for Medicare
Part A in the state of Michigan. TrustSolutions LLC was the Program Safeguard
Contractor for Medicare Part A in the state of Michigan until April 24, 2012, when
it was replaced by Cahaba Safeguard Administrators LLC as the Zone Program
Integrity Contractor (“ZPIC”’). The ZPIC was the contractor charged with
investigating fraud, waste and abuse. Cahaba was replaced by AdvanceMed in May
2015.

5. By becoming a participating provider in Medicare, enrolled providers
agreed to abide by the policies and procedures, rules, and regulations governing
reimbursement. In order to receive Medicare funds, enrolled providers, together with

their authorized agents, employees, and contractors, were required to abide by all
  
 
 

 

:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.3 Page 3of15

the provisions of the Social Security Act, the regulations promulgated under the Act,
and applicable policies, procedures, rules, and regulations issued by CMS and its
authorized agents and contractors.

6. Upon certification, the medical provider, whether a clinic or an
individual, was assigned a provider identification number for billing purposes
(referred to as an “NPI”). When the medical provider rendered a service, the provider
submitted a claim for reimbursement to the Medicare contractor/carrier that included
the NPI assigned to that medical provider.

7. In order to receive reimbursement for a covered service from Medicare,
a provider was required to submit a claim, either electronically or using a form (e.g.,
a CMS-1500 form or UB-92) containing the required information appropriately
identifying the provider, patient, and services rendered,

8. Health care providers were given, and provided with online access to,
Medicare manuals and services bulletins describing proper billing procedures and
billing rules and regulations. Providers could only submit claims to Medicare for
services they rendered, and providers were required to maintain patient records to
verify that the services were provided as described on the claim form.

9. Medicare only covered services that were both medically necessary and
rendered.

10. Medicare only covered home health services, if:

 
   

:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.4 Page 4of15

a. the Medicare beneficiary is under the care of a doctor and
receiving services under a plan of care established and reviewed regularly by
a doctor;

b. the Medicare beneficiary needs, and a doctor certifies that the
beneficiary needs, one or more of the following: (i) Intermittent skilled
nursing care; (ii) Physical therapy; (iii) Speech-language pathology services;
or (iv) Continued occupational therapy;

C. the home health agency must be approved by Medicare
(Medicare-certified); and

d. the Medicare beneficiary is homebound, and a doctor certifies
that the Medicare beneficiary is homebound.

11. Medicare rules allowed home health agencies to submit requests for
advance payments (“RAPs”) at the start of a patient’s care. Providers could receive
up to 60% of the total claim amount, pursuant to a RAP request, at the beginning of
an episode of care. At the conclusion of the episode of care, a final claim must have
been submitted in order for the provider to receive the remainder of the Medicare
reimbursement for each claim.

The Related Home Health Agency

12. Nu-Wave Home Health Care, Inc. (“Nu-Wave”) was a Michigan

Corporation doing business at 32540 Schoolcraft Road, Suite 230, Livonia,
 
   

 

:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.5 Page 5of15

Michigan 48150. Nu-Wave was enrolled as a participating Medicare provider and
submitted claims to Medicare. Nu-Wave was a home health agency that purportedly
provided in-home physical therapy, occupational therapy, speech pathology, and/or
skilled nursing services to patients. |

The Defendant and Related Entities

13. OSMANY ANDRADES VALDES was a citizen and resident of Cuba.
VALDES was the controller, operator, and owner of Nu-Wave, which conducted
business throughout the Eastern District of Michigan. VALDES assumed control
and ownership of Nu-Wave in or around September 2016.

14. Andrades Staffing Services, Corp. (“ASSC”), was a Florida corporation
formed in or around November 2016. ASSC was owned and controlled by
OSMANY ANDRADES VALDES and others known and unknown to the Grand
Jury, and operated for the benefit of VALDES and others known and unknown to
the Grand Jury.

15. Ebiz It Corp. (“Ebiz”) was a Florida corporation that was formed in or
around November 2016. Ebiz was owned and controlled by OSMANY
ANDRADES VALDES and others known and unknown to the Grand Jury and

operated for the benefit of VALDES and others known and unknown to the Grand

Jury.

 
   

 

:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.6 Page 6 of 15

16. Complete Office Works, Inc. (“COW”) was a Florida corporation that .
was formed in or around December 2016. COW was owned and controlled by
OSMANY ANDRADES VALDES and others known and unknown to the Grand
Jury, and operated for the benefit of VALDES and others known and unknown to
the Grand Jury.

17. Detailed by US Corp. (“Detailed”) was a Florida corporation that was
formed in or around December 2016. Detailed was owned and controlled by
OSMANY ANDRADES VALDES and others known and unknown to the Grand
Jury, and operated for the benefit of VALDES and others known and unknown to
the Grand Jury.

18. EZE Cleaning Service, Inc. (“EZE”) was a Florida corporation that was
formed in or around November 2016. EZE was owned and controlled by OOMANY
ANDRADES VALDES and others known and unknown to the Grand Jury and
operated for the benefit of VALDES and others known and unknown to the Grand
Jury.

19. Macro Data Integration Corp. (“Macro”) was a Florida corporation that
was formed in or around December 2016. Macro was owned and controlled by
OSMANY ANDRADES VALDES and others known and unknown to the Grand
Jury, and operated for the benefit of VALDES and others known and unknown to

the Grand Jury.
    

 

:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.7 Page 7 of 15

20. Precision Equipment Unlimited Corp. (“Precision”) was a Florida
corporation that was formed in or around December 2016. Precision was owned
and controlled by OSMANY ANDRADES VALDES and others known and
unknown to the Grand Jury, and operated for the benefit of VALDES and others
known and unknown to the Grand Jury.

21. Staffing Strategies, Inc. (“Staffing”) was a Florida corporation that was
formed in or around November 2016. Staffing was owned and controlled by
OSMANY ANDRADES VALDES and others known and unknown to the Grand
Jury, and operated for the benefit of VALDES and others known and unknown to
the Grand Jury.

22. Superior Representation, Inc. (“Superior”) was a Florida corporation
that was formed in or around December 2016. Superior was owned and controlled

by OSMANY ANDRADES VALDES and others known and unknown to the Grand

Jury and operated for the benefit of VALDES and others known and unknown to the

Grand Jury.
COUNTS 1-4
Health Care Fraud
(18 U.S.C. §§ 1347 and 2)
D-1 OSMANY ANDRADES VALDES
23. Paragraphs 1 through 22 of this Indictment are realleged and

incorporated by reference as though fully set forth herein.
  
  

 

3:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.8 Page 8 of 15

24. From in or around September 2016 and continuing through in or around
November 2017, in Wayne County, in the Eastern District of Michigan, and
elsewhere, OSMANY ANDRADES VALDES and others, known and unknown to
the Grand Jury, did knowingly and willfully execute, and attempt to execute, a
scheme and artifice to defraud Medicare, a health care benefit program as defined in
18 U.S.C. § 24(b), and to obtain by means of materially false and fraudulent
pretenses, representations, and promises, money and property owned by, and under
the custody and control of, said health care benefit program, in connection with the
delivery of, and payment for, health care benefits, items, and services.
Purpose of the Scheme and Artifice
25. It was the purpose of the scheme and artifice for the defendant and his
accomplices to unjustly enrich themselves by, among other things: (a) submitting
and causing the submission of false and fraudulent claims to Medicare; (b)
concealing the submission of false and fraudulent claims to Medicare and the receipt
and transfer of fraud proceeds; and (c) diverting fraud proceeds for his personal use
_and benefit, the use and benefit of others, and to further the fraud.
The Scheme and Artifice
26. The manner and means by which the defendant and his accomplices
sought to accomplish the purpose of the scheme and artifice included, among other

things:

 
  
  

 

 

:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.9 Page 9of15

27. OSMANY ANDRADES VALDES purchased and obtained control
-over Nu-Wave in or around September 2016. Soon thereafter, in or around
November 2016 and December 2016, VALDES and his accomplices established
ASSC, Ebiz, COW, Detailed, EZE, Macro, Precision, Staffing, and Superior.

28. OSMANY ANDRADES VALDES and his accomplices obtained the
names and Medicare Beneficiary Numbers (also referred to as “HICNs”) of
Medicare beneficiaries and NPIs of physicians in order to submit false and
fraudulent claims for home health services through Nu-Wave. In submitting and
causing the submission of these claims, VALDES falsely and fraudulently certified
that the home health services were purportedly prescribed by a licensed physician
and that they were provided to Medicare beneficiaries under Nu-Wave’s care.

29. OSMANY ANDRADES VALDES submitted and caused Nu-Wave to
submit false and fraudulent claims to Medicare for home health services purportedly
rendered to Medicare beneficiaries, when in truth and in fact, such home health
services were not medically necessary and were not provided. As a result of these
false and fraudulent claims, Medicare made payments to Nu-Wave in an amount in
excess of $37 million.

30. OSMANY ANDRADES VALDES and his accomplices used ASSC,
Ebiz, COW, Detailed, EZE, Macro, Precision, Staffing, and Superior to distribute

the fraud proceeds to themselves and to conceal the fraudulent scheme.
   

 

Acts in Execution of the Scheme and Artifice

*20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.10 Page 10 of 15

31. On or about the dates set forth below, in Wayne County, in the Eastern

District of Michigan, and elsewhere, OOMANY ANDRADES VALDES, aided and

abetted by others, and aiding and abetting others known and unknown to the Grand

Jury, did knowingly and willfully execute, and attempt to execute, a scheme and

artifice to defraud a health care benefit program affecting commerce, as defined in

Title 18, United States Code, Section 24(b), that is, Medicare, and to obtain, by

means of materially false and fraudulent pretenses, representations, and promises,

money or property owned by, and under the custody and control of, said health care

benefit program, in connection with the delivery of, and payment for, health care

benefits, items, and services, in that O9QSMANY ANDRADES VALDES and others

submitted and caused to be submitted false and fraudulent claims to Medicare for

payment for home health services that were not provided and were not medically

necessary, as described in Paragraphs 1 through 22 and 26 through 30, with each

execution set forth below forming a separate count:

 

 

 

 

 

 

 

 

 

Approximate .
Medicare Date of Claimed Description of Amount
Count . . Date of . Paid by
Beneficiary Claim . Items Billed .
a Service Medicare
Submission
August 24, July 19, Home health
I S.A. 2017 2017 services $2,133.41
October 5, July 21, Home health
2 M.B 2017 2017 services $2,426.87

 

10

 
:20-cr-20305-RHC-RSW ECFNo. 1 filed 07/23/20 PagelD.11 Page 11 of 15

 

 

October 10, | September | Home health

3 LL. 2017 18, 2017 services $2,762.33
August 11, | August 11, | Home health

4 SM. 2017 2016 services $2,445.63

 

 

 

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1347 and 2.
- COUNTS 5-6
Money Laundering
(18 U.S.C. §§ 1957 and 2)

D-1 OSMANY ANDRADES VALDES

 

32. Paragraphs 1 through 16 and 26 through 31 of this Indictment are
realleged and incorporated by reference as though fully set forth herein.

33. Onor about the dates set forth below, in Wayne County, in the Eastern
District of Michigan, and elsewhere, OSMANY ANDRADES VALDES did
knowingly engage and attempt to engage in the following monetary transactions by,
though, and to a financial institution, affecting interstate and foreign commerce, in
criminally derived property of a value greater than $10,000, that is, the payment. of
funds, such property having been derived from a specified unlawful activity, that is,

health care fraud:

 

Count Date Transaction

 

Check for $13,572.61 from Nu-Wave Chase

5 January 31, 2017 Bank Account x3768 to Ebiz It Corp.

 

 

 

 

 

11

 
     

 

:20-cr-20305-RHC-RSW ECFNo. 1 filed 07/23/20 PagelD.12 Page 12 of 15

 

~ | Check for $27,256.43 from Nu-Wave Chase
6 February 10, 2017 | Bank Account x3768 to Andrades Staffing
Services, Corp.

 

 

 

 

 

All in violation of Title 18, United States Code, Sections 1957 and 2.

CRIMINAL FORFEITURE

34. The above allegations contained in this Indictment are incorporated by
reference as if set forth fully herein for the purpose of alleging criminal forfeiture to
the United States of America of certain property in which ONMANY ANDRADES
VALDES may have an interest, pursuant to 18 U.S.C. § 981, 18 U.S.C. § 982, and
28 U.S.C. § 2461.

35. Upon conviction of any violation of 18 USC. § 1347, as alleged in this
Indictment, OSMANY ANDRADES VALDES shall forfeit to the United States of
America any property, real or personal, that constitutes or is derived from, gross

proceeds traceable to the commission of such violation, pursuant to 18 U.S.C. §

981(a)(1)(C), 18 U.S.C. § 982(a)(7), and 28 U.S.C. § 2461.

36. Upon conviction of any violation of 18 U.S.C. § 1957, as alleged in this
Indictment, OSMANY ANDRADES VALDES shall forfeit to the United States of
America any property, real or personal, involved in such offense, or any property
traceable to such property, pursuant to 18 U.S.C. § 981(a)(1)(A), 18 U.S.C. §

982(a)(1), and 28 U.S.C. § 2461.

12
   

 

:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.13 Page 13 of 15

37. Money Judgment: A sum of money equal to at least $35 million in
United States currency, or such amount as is proved at trial in this matter,
representing the total amount of gross proceeds obtained as a result defendant’s
violations, as alleged in this Indictment.

38. Substitute Assets: If the property described above as being subject to
forfeiture, as a result of any act or omission of the defendant:

a. Cannot be located upon the exercise of due diligence;

b. Has been transferred or sold to, or deposited with, a third party;

c. Has been placed beyond the jurisdiction of the Court;

d. Has been substantially diminished in value; or

e. Has been commingled with other property that cannot be subdivided

without difficulty;

it is the intent of the United States, pursuant to 21 U.S.C. § 853(p) as incorporated
by 18 U.S.C. § 982(b), to seek to forfeit any other property of the defendant up to

the value of the forfeitable property described above.

_ THIS IS A TRUE BILL. s/ Grand Jury Foreperson
Grand Jury Foreperson

13
  
  

 

:20-cr-20305-RHC-RSW ECF No. 1 filed 07/23/20

MATTHEW SCHNEIDER
United States Attorney

MALISA DUBAL

Assistant Chief

Criminal Division, Fraud Section
U.S. Department of Justice

s/ Patrick J. Suter

PATRICK J. SUTER

Trial Attorney

Criminal Division, Fraud Section

U.S. Department of Justice

1400 New York Avenue, N.W., Eighth Floor
Washington, D.C. 20005

(202) 679-1430

patrick.suter2@usdoj.gov

 

 

Date: 7/23/2020

14

PagelD.14 Page 14 of 15
Case 3:20-cr-20305-RHC-RSW ECF No.1 filed 07/23/20 PagelD.15 Page 15 of 15

Case:3:20-cr-20305
Judge: Cleland, Robert H.

 

 

. + gs os MJ: Whalen, R. Steven
United States District Court . ,
Eastern District of Michigan. Criminal Case Cove Nor uete ee At 01:47 PM
V. SEALED MATTER (DA)

 

NOTE: It is the responsibility of the Assistant U.S. Attorney signing this form to complete it accurately in all respects.

 

'| Companion Case Number:

 

 

- This may be a companion case based upon LCrR 57.10 (b)(4)*: Judge Assigned:

LJ Yes No . AUSA’s Initials: PKS

 

 

 

 

. . fc
Case Title: USA v. OSMANY ANDRADES VALDES

County where offense occurred : Wayne

Check One: KlFelony~ L_]Misdemeanor CL Petty
Vv Indictment/ Information — no prior complaint.
Indictment/ Information --- based upon prior complaint [Case number: ]

Indictment/ Information --- based upon LCrR 57.10 (d) [Complete Superseding section below].

 

 

 

 

Superseding to Case No: Judge:

[_]Corrects errors; no additional charges or defendants. -
[_ Involves, for plea purposes, different charges or adds counts.
[_]Embraces same subject matter but adds the additional defendants or charges below:

 

 

 

 

Defendant name . Charges Prior Complaint (if applicable)
Please take notice that the below listed Assistant United States Att yts-the attorney of record for
the above captioned case. -
July 23,2020 .
Date PATRICK J. SUTER, Trial Attorney

U.S. Dept. of Justice, Criminal Division, Fraud Section
1400 New York Ave. N.W., 8th Fir.

Washington, D.C. 20005

Phone: (202) 679-1430

E-Mail address: Patrick. Suter2@usdoj. gov

Attorney Bar #: CA 242494

1 Companion cases are maiters in which it appears that (1) substantially similar evidence will be offered at trial, or (2) the same
or related parties are present, and the cases arise out of the same transaction or occurrence. Cases may be companion cases
even though one of them may have already been terminated.

5/16
